DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - Nonstatutory Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of U.S. Patent No. 10,859,598 is directed to a method for electrically connecting a test and measurement instrument to a via of a printed circuit board, PCB, the method comprising: dispensing a UV-curable conductive adhesive into a back-drilled hole formed in the PCB, the back-drilled hole extending to the via, such that the dispensed adhesive contacts the via; curing the dispensed adhesive by applying a UV light source to the dispensed adhesive; and connecting the test and measurement instrument to the cured adhesive using a conductive member.  Therefore, claim 1 of U.S. Patent No. 10,859,598 teaches the method of claim 1 of the present application which is directed to, in particular, forming a hole in an encapsulant, delivering a UV-curable into the hole such that the adhesive contacts a test point, applying UV light from a UV light source, and connecting a conductive element between the cured adhesive and a measurement instrument.

Claim 1 of U.S. Patent No. 10,859,598 teaches the method of claim 3 of the present application because the PCB of claim 1 of U.S. Patent No. 10,859,598 is back-drilled.
Claim 1 of U.S. Patent No. 10,859,598 teaches the method of claim 4 of the present application because the hole formed in the PCB of claim 1 of U.S. Patent No. 10,859,598 is located at the back of the PCB.

5.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 2 of U.S. Patent No. 10,859,598 is directed to the method of claim 1, further comprising inserting the conductive member into the dispensed adhesive prior to curing the dispensed adhesive.  Therefore, claim 2 of U.S. Patent No. 10,859,598 teaches the method of claim 10 of the present application which is directed to placing a first end of the conductive element into the delivered adhesive prior to applying UV light to the delivered adhesive. 

6.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 3 of U.S. Patent No. 10,859,598 is directed to the method of claim 2, wherein the conductive member comprises a wire or a resistor.  Therefore, claim 3 of U.S. Patent No. 10,859,598 teaches the method of claim 11 of the present application which states that the conductive element comprises a wire, a resistive element, or a portion of a probe tip. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 6 of U.S. Patent No. 10,859,598 is directed to the method of claim 2 wherein the conductive member comprises a pin having a head and a point, wherein the point contacts the dispensed adhesive, and wherein the diameter of the head is larger than the diameter of the point and wherein the head is structured to form a probing surface, and wherein connecting the test and measurement instrument to the cured adhesive using the conductive member comprises connecting an output of a probe to an input of the test and measurement instrument and contacting an input of the probe to the probing surface.  Therefore, claim 6 of U.S. Patent No. 10,859,598 teaches the method of claim 12 of the present application which is directed to, in particular, the conductive element being a pin having a head and a point and coupling a probe between the head and the input of the measurement instrument.

8.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 8 of U.S. Patent No. 10,859,598 is directed to the method of claim 4 wherein the head comprises a connector and wherein connecting the test and measurement instrument to the cured adhesive using the conductive member comprises connecting a cable between the connector and an input of the test and measurement instrument.  Therefore, claim 8 of U.S. Patent No. 10,859,598 teaches the method of claim 13 of the present application which is directed to, in particular, the conductive element comprising a connector, and wherein connecting the conductive element between the cured adhesive and the test and measurement 

9.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 10 of U.S. Patent No. 10,859,598 is directed to the method of claim 9, further comprising: acquiring a signal conveyed by the via using the test and measurement instrument; removing the breakaway portion of the pin from the hole; and filling the hole using a non-conductive material.  Therefore, claim 10 of U.S. Patent No. 10,859,598 teaches the method of claim 14 of the present application which is directed to acquiring a signal at the test point using the test and measurement instrument.
    
10.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,859,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 14 of U.S. Patent No. 10,859,598 is directed to the method of claim 1, wherein the dispensed UV-curable conductive adhesive is a resistive UV-curable conductive adhesive, wherein the conductive member comprises a portion of a probe tip, and wherein connecting the test and measurement instrument to the cured adhesive using the conductive member comprises connecting the test and measurement instrument to the probe tip through a probe such that the resistive UV-curable conductive adhesive forms a series tip resistor of the probe. Therefore, claim 14 of U.S. Patent No. 10,859,598 teaches the method of claim 15 of the 

11.	Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,859,598 in view of Elliot (US 2008/0124576).

Claim 18 of U.S. Patent No. 10,859,598 is directed to a system for electrically connecting a test and measurement instrument to a via of a printed circuit board, PCB, the PCB including a back-drilled hole that extends to the via, the system comprising: a tube having an open end and translucent walls, an outer diameter of the tube substantially equal to the diameter of the hole, the tube structured to be inserted into the hole; a UV-curable conductive adhesive dispenser having a tip structured to be inserted into the tube to dispense a UV-curable conductive adhesive into the hole; and a UV light source configured to transmit UV light through the translucent walls of the tube to cure the dispensed adhesive.  Therefore, claim 18 of U.S. Patent No. 10,859,598 teaches the tube of the system of claim 16 but is silent on a handheld UV light source.
In contrast, Elliot teaches a method of curing involving the use of a handheld UV emitter (¶113).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of claim 18 of U.S. Patent No. 10,859,598 such that the UV light source is a handheld UV light source.  One of ordinary skill would make such a modification for the purpose of enabling curing (Elliot; ¶113).

Claim 18 of U.S. Patent No. 10,859,598 in view of Elliot teaches the system of claim 17 of the present application because claim 18 of U.S. Patent No. 10,859,598 states that the tube is inserted into a hole and has translucent walls configured to transmit UV light.
Claim Objections
12.	Claims 5-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 5, the prior art of record is silent on the method of claim 1, wherein delivering the UV-curable conductive adhesive into the hole comprises inserting a first end of a tube having translucent walls into the hole, the first end of the tube containing a volume of the UV-curable conductive adhesive sufficient to contact the test point.  Claims 6-8 are objected to due to their dependence on claim 5.
Per claim 9, the prior art of record is silent on the method of claim 1, wherein applying UV light from a UV light source comprises applying the UV light through a tube disposed in the hole, the tube having a first end containing the delivered UV-curable conductive adhesive in contact with the test point, a second end protruding from the hole, and translucent walls configured to act as a UV light pipe to transmit the UV light from the second end of the tube to the delivered adhesive.
Per claim 18, the prior art of record is silent on the system of claim 17, wherein the tube is a first tube having a first diameter, further comprising a second tube having a second diameter different than the first diameter.
Per claim 19, the prior art of record is silent on the system of claim 17, wherein the tube is a first tube containing a resistive UV-curable conductive adhesive having a first bulk resistivity, further comprising a second tube containing a resistive UV-curable conductive adhesive having a second bulk resistivity different than the first bulk resistivity.
Per claim 20, the prior art of record is silent on the system of claim 16, wherein the handheld UV light source includes a translucent tip structured for a user to apply pressure simultaneously with directing the UV light.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852